EXHIBIT 99.15 CONSENT OF EXPERT I hereby consent to the use of and reference to my name, James A. McCrea, P. Geo and report, Technical Report on the Berenguela Property, Peru dated October 26, 2005 (the “Report”), and the information contained in my Report, as described or incorporated by reference in: (i) Silver Standard Resources Inc.’s Annual Report on Form 40-F for the year ended December 31, 2012, and (ii) Silver Standard Resources Inc.’s Registration Statements on Form S-8 (File No. 333-185498), filed with the United States Securities and Exchange Commission. Dated this7th day of March, 2013. Very truly yours, /s/ James A. McCrea James A. McCrea, P. Geo
